Opinion
KENNARD, J.
In 1977, the Legislature enacted the Permit Streamlining Act. (Gov. Code, § 65920 et seq.; all statutory references are to the Government Code unless otherwise indicated.) The act, as relevant here, has certain time limits within which a government agency must either approve or disapprove an application for a development project. (§ 65950 et seq.) Failure to act within these time limits “shall be deemed approval of the permit application for the development project.” (§ 65956, subd. (b).)
Does the act prohibit an applicant’s waiver of the time limits? We conclude that it does not and that in this case substantial evidence supports the trial court’s finding of waiver by plaintiff applicants.
*1044I.
On March 7, 1991, plaintiffs Branden Bickel and Claudia Cate applied to the City of Piedmont Planning Commission (Planning Commission) for approval of a proposed 2,739-square-foot second story addition to their ranch-style home. The commission assigned No. 44-91 to the application, and scheduled a public hearing for April 8,1991. After plaintiffs learned that some of their neighbors had expressed concerns about the proposed addition, plaintiffs asked the commission to take the matter off its April 8 calendar. On April 8, the Planning Commission granted the request, and continued the hearing for six months. Plaintiffs did not resubmit their remodeling application within that six-month period, nor did they ask that the matter be rescheduled for a public hearing.
On March 10,1992, plaintiffs submitted revised drawings to the Planning Commission, followed on March 12 by another request for approval of the proposed second story addition to their home. The commission assigned No. 52-92 to this application, scheduled a public hearing for April 13, and gave notice to plaintiffs’ neighbors.
At the April 13, 1992, hearing, several neighbors objected to plaintiffs’ proposed second stoiy addition on the grounds it would tower over adjacent properties, intrude upon their views and privacy, and be incompatible with the neighborhood’s single-story homes. The neighbors suggested expansion of the first floor level as a less intrusive option. Thereafter, the Planning Commission concluded that although a full second story addition “appeared impossible for this property, a partial second story addition may be acceptable.” Plaintiff Branden Bickel, a real estate attorney, then asked for a continuance to consider the commission’s comments. The commission continued the hearing for a period not to exceed six months. The commission thereafter notified plaintiffs that the revised plans should be submitted within the six-month period, and that it would consider plaintiffs’ application for a remodeling permit at the commission’s next regular meeting.
In September 1992, plaintiffs submitted a revised set of drawings to the Planning Commission, which set a public hearing for October 12. Prior to the hearing, the chairman of the Planning Commission visited plaintiffs’ property and suggested certain changes in plaintiffs’ remodeling plans. Plaintiffs then sought to have the October 12 hearing rescheduled to a later date. The commission notified plaintiffs by letter of a continuance not to exceed three months. Plaintiffs submitted revised plans, and the matter was scheduled for a public hearing on November 9.
At that hearing, some of plaintiffs’ neighbors supported plaintiffs’ revised remodeling plans while others opposed them. The minutes of the hearing *1045reflect that the chairman of the Planning Commission “supported the concept of a second story” but “opposed the submitted design.” Tlie other members opposed the plans “for design and massing reasons.” The minutes further state that the commissioners “reiterated their October suggestion to [plaintiffs] that a partial second story be considered” and that “the Planning Commission continues for a period not to exceed three months further consideration of Mr. Branden Bickel’s design review application for proposed construction . . . .” Plaintiffs received written notice of the continuance. Although the minutes do not record who initiated the request for a continuance, the parties agree that the following colloquy occurred at the hearing:
“[Commission Chair]: It’s not going to pass tonight. . . [s]o it looks like we’re on a continuance.
“[Commission member]: Yeah ... if that’s what the applicant would like.
“[Applicant Bickel]: That’s what the applicant would like.
“[Commission Chair]: Alright.
“[Commission member]: Move for a three month continuance.
“[Commission Chair]: Is there a second?
“[Commission member]: Uh, I’ll second the motion.
“[Commission Chair]: Fine. There’ll be a continuance for three months.”
On January 12,1993, plaintiffs submitted yet another revised set of plans. Following a public hearing on February 8, 1993, the Planning Commission denied approval because the design of plaintiffs’ proposed second story addition was “too massive, too bulky and not in keeping with other homes in the neighborhood.”
Plaintiffs appealed to the Piedmont City Council (City Council), asserting for the first time that their remodeling application was “deemed” approved by operation of law because the Planning Commission had neither approved nor disapproved the application within the statutory time limits. When the City Council affirmed the commission’s ruling, plaintiffs petitioned the Alameda County Superior Court for a writ of mandate. That court denied the petition on the grounds of waiver and estoppel. Plaintiffs sought review in *1046the Court of Appeal, which reversed, concluding that “waiver has no place in the policy and provisions of the [Permit Streamlining] Act.” One justice on the three-member panel wrote a concurring and dissenting opinion, concluding that the act did not preclude a waiver of its time limits but that in this case the facts did not establish a waiver. We granted review.
II.
In 1977, the Legislature enacted the Permit Streamlining Act (hereafter sometimes referred to as the Act) to relieve applicants from protracted and unjustified governmental delays in processing their permit applications. (See generally, Merritt, The Permit Streamlining Act: The Dream and the Reality (Cont.Ed.Bar 1991) 1 Land Use Forum 30; Wilson, Down Stream from Streamlining (Aug. 1987) 7 Cal.Law. 67.) It was supported by such diverse groups as the California Chamber of Commerce, the California Manufacturers Association, and the Sierra Club, and it received only one negative vote in the Legislature when enacted. (Merritt, The Permit Streamlining Act: The Dream and the Reality, supra, at p. 30.) The one event seen as a catalyst for the Act was the decision by Dow Chemical Company to withdraw its applications for a proposed $500 million petrochemical plant in Contra Costa County that would have created 2,000 new jobs. (Wilson, Down Stream from Streamlining, supra, at p. 67; see Ciani v. San Diego Trust & Savings Bank (1991) 233 Cal.App.3d 1604, 1609, fn. 1 [285 Cal.Rptr. 699].) Dow reportedly spent nearly three years and between $4.5 million and $10 million to obtain just four of the sixty-five required permits. (Wilson, Down Stream from Streamlining, supra, at p. 67; Merritt, The Permit Streamlining Act: The Dream and the Reality, supra, at p. 30.)
The Act expressly declares: “The Legislature finds and declares that there is a statewide need to ensure clear understanding of the specific requirements which must be met in connection with the approval of development projects and to expedite decisions on such projects.” (§ 65921; Palmer v. City of Ojai (1986) 178 Cal.App.3d 280, 290 [223 Cal.Rptr. 542].) The Act’s goal of clarifying the permit process for applicants is effected by requiring state and local agencies to furnish each applicant with “one or more lists” specifying the information the applicant must present to the agency when seeking approval of a project. (§ 65940.) The agency has 30 calendar days after receipt of the application to “determine in writing whether the application is complete” and must immediately notify the applicant of that decision. The agency’s failure to act within this 30-day period renders the application complete, precluding the agency thereafter from requesting new or additional information not specified in the lists. (§§ 65943, 65944.)
To expedite decisions on development projects, the Act sets forth a time limit within which a government agency must either approve or disapprove *1047an application for a land-use permit. If the agency fails to expressly approve or disapprove the application within this time limit, it is “deemed” approved. (§ 65956, subd. (b).) At the time of the events in this case, the time limit started running when the application was complete, and agency approval or disapproval had to occur within six months from the date of completion of the application, subject to an additional ninety days if the city and the applicant mutually so agreed. (Former § 65950; § 65957.)1 These time limits are “maximum time limits for approving or disapproving development projects.” (§ 65953.) An agency must notify an applicant of the Act’s time limits. (§ 65941.5.) The agency’s failure to approve or disapprove a development project within the statutory time limits is “deemed approval of the permit application for the development project.” (§ 65956, subd. (b).)2
If one were to look only to the above described statutory language, without asking whether the Act precludes an applicant from waiving the requisite time limits, then the Planning Commission’s failure to act within the statutory limits would be “deemed approval" of plaintiffs’ permit application No. 52-92.3 As noted earlier, under former section 65950, which governs this case, “the development project shall be approved or disapproved within six months from the date on which an application requesting approval of the project has been received and accepted as being complete by that agency, unless the project proponent requests an extension of the time limit.” An agency’s failure to either approve or disapprove an application within the statutory time limit is “deemed approval” of the application. (§ 65956, subd. (b).) Application No. 52-92 was accepted by the Planning Commission as complete on April 11, 1992. The statutory six-month period *1048within which the commission had to either approve or disapprove the application expired on October 12, 1992. If plaintiffs’ request for, and the commission’s agreement to, a continuance of the public hearing scheduled for October 12,1992, is viewed as the 90-day extension “upon consent of the public agency and applicant” under section 65957 of the Act, then the statutory period elapsed in January 1993, well before the commission’s denial of plaintiffs’ application at its February 8, 1993, hearing. Therefore, under the statutory language described above, the commission’s failure to expressly approve or disapprove plaintiffs’ application within the statutorily required six months after the application was accepted as complete would have rendered plaintiffs’ permit application automatically approved by operation of law. (§ 65956, subd. (b).)
Automatic approval may not occur, however, if it is possible for an applicant to waive the Act’s time limits. The crucial inquiry, therefore, is whether application of the common law doctrine of waiver is prohibited by either the Act’s purpose or its statutory language. The trial court ruled that the Act’s time limits are subject to the common law doctrine of waiver. We agree, for the reasons given below.
III.
The term “waiver” means the intentional relinquishment or abandonment of a known right. (See, e.g., United States v. Olano (1993) 507 U.S. 725, 732 [113 S.Ct. 1770, 1776-1777, 123 L.Ed.2d 508]; Platt Pacific, Inc. v. Andelson (1993) 6 Cal.4th 307, 314-315 [24 Cal.Rptr.2d 597, 862 P.2d 158].) A person may waive the advantage of a law intended for his or her benefit (see, e.g., People v. Trejo (1990) 217 Cal.App.3d 1026, 1032 [266 Cal.Rptr. 266] [a defendant may waive the constitutional right to a jury of 12 persons because the right is primarily for the benefit of the accused]), but “a law established for a public reason cannot be waived or circumvented by a private act or agreement” (Covino v. Governing Board (1977) 76 Cal.App.3d 314, 322 [142 Cal.Rptr. 812]; see Civ. Code, § 3513).  “The doctrine of waiver is generally applicable to all the rights and privileges to which a person is legally entitled, including those conferred by statute unless otherwise prohibited by specific statutory provisions.” (Outboard Marine Corp. v. Superior Court (1975) 52 Cal.App.3d 30, 41 [124 Cal.Rptr. 852].)4
                   Accordingly, to determine whether in this case the Act bars application of the waiver doctrine, we must ascertain (1) whether the Act’s time *1049limits are for the benefit of applicants or are instead for a public purpose, and (2) whether there is any language in the Act prohibiting a waiver.
To ensure that applicants know of the specific requirements for a development project permit, the Act requires an agency to furnish an applicant with “one or more lists” specifying the information the applicant must provide to the agency. (§§ 65940, 65941, 65944.) In this way, the Act protects applicants from potential government abuse resulting from disapprovals based on requirements unknown to the applicant. And in imposing a time limit within which the public agency must approve or disapprove a permit application, the Act protects applicants from the caprice and arbitrariness associated with protracted and unjustified delays by the government. (See Palmer v. City of Ojai, supra, 178 Cal.App.3d at pp. 290-291.) Thus, the Act benefits primarily applicants seeking agency approval of proposed development projects.
To some extent, the Act benefits the public as well. As the Court of Appeal’s majority noted, the Act’s time limits benefit neighboring landowners by expediting government decisions on permit applications that may affect their property, benefit other applicants by requiring the agency to make decisions on applications so that their applications may be timely considered, and benefit taxpayers by decreasing the cost of government through increased government efficiency and the prevention of waste.
Some public benefit is, however, inherent in most legislation. The pertinent inquiry, therefore, is not whether the law has any public benefit, but whether that benefit is merely incidental to the legislation’s primary purpose. In this case, the Court of Appeal’s concurring and dissenting justice viewed the Act’s public benefit as incidental: “The primary beneficiary of the time limits is the applicant, the Act being designed to prevent the agency from foot-dragging and coercing time waivers at the applicant’s expense. The general public may incidentally benefit from expedited land use decisions, aided progress of important large-scale developments, reduced delay for other applicants and perhaps an enhanced business environment generally.” (Italics added.) We agree.
A recent decision of this court on the issue of waiver provides some guidance. In Cowan v. Superior Court (1996) 14 Cal.4th 367 [58 Cal.Rptr.2d *1050458, 926 P.2d 438], this court held that a criminal defendant may waive the benefit of a statute of limitations to a lesser offense than that charged. We observed that in criminal prosecutions a statute of limitations “exists partly for the defendant’s benefit” and partly to achieve certain public benefits, such as encouraging swift and effective law enforcement, thereby enhancing the deterrent effect of criminal sanctions. (Id. at pp. 374-375.) Notwithstanding the existence of such public benefits, we concluded that a criminal defendant may indeed waive a statute of limitations if the waiver is knowing, intelligent, and voluntary; if the waiver is made for the defendant’s benefit after consultation with counsel; and if the waiver does not disadvantage the defense “ ‘ “or contravene any other public policy reasons motivating the enactment of the statutes.” ’ ” (Id. at p. 372.)
Similarly, here we see no good reason why the waiver doctrine should not apply if the administrative record shows that the applicant has made a knowing, intelligent, and voluntary waiver in circumstances where the applicant might reasonably anticipate some benefit or advantage from the waiver, and if the waiver does not seriously compromise any public purpose that the Act’s time limits were intended to serve.
To determine whether the Act prohibits land-use permit applicants from waiving the time limits within which an agency must act, we have to examine the language of the Act. The Act contains two sections that expressly mention the term “waiver” or “waiving.” Section 65940.5, subdivision (a) prohibits an agency from including in any of its lists specifying the information that an applicant must provide to the agency “a waiver of the time periods . . .”; subdivision (b) of this same section says that no “application shall be deemed incomplete for lack of a waiver of the time periods . . . .” And section 65951 provides that when “a combined environmental impact report-environmental impact statement is being prepared on a development project... a lead agency may waive the time limits . . . .” Neither section 65951 nor section 65940.5, however, prohibits a permit applicant from waiving the statutory time limits within which an agency must act.
Indeed, several provisions of the Act expressly allow extensions of the Act’s time limits by mutual agreement of the public agency and the applicant. Thus, at the time relevant here, section 65950 specified six months as the period in which the agency had to either approve or disapprove a land-use permit application, “unless the project proponent requests an extension of the time limit.” (Stats. 1989, ch. 847, § 1, p. 2786.) Similarly, the current version of section 65950 provides that “[n]othing in this section precludes a project applicant and a public agency from mutually agreeing to an extension of any time limit provided by this section.” (§ 65950, subd. *1051(b).) And section 65957 permits an extension of the time limits “once for a period not to exceed 90 days upon consent of the public agency and the applicant.”
The extension provision just mentioned deals with mutual consent, requiring consent of both the applicant and the public agency. The doctrine of waiver, by contrast, focuses on the conduct of only one party; consent of the other party is irrelevant.  As has been said: “Waiver refers to the act, or the consequences of the act, of one side. Waiver is the intentional relinquishment of a known right after full knowledge of the facts and depends upon the intention of one party only. Waiver does not require any act or conduct by the other party.” (DRG/Beverly Hills, Ltd. v. Chopstix Dim Sum Cafe & Takeout III, Ltd. (1994) 30 Cal.App.4th 54, 59 [35 Cal.Rptr.2d 515]; accord, 11 Witkin, Summary of Cal. Law (9th ed. 1990) Equity, § 178, pp. 860-861.)
In concluding that the Act prohibits an applicant’s waiver of the time limits within which a public agency must act, the Court of Appeal’s majority in this case looked to the language of section 65957, which allows, by mutual consent, extension of the time limits “once for a period not to exceed 90 days.” (Italics added.) The majority viewed the Legislature’s inclusion of the word “once” as significant. It noted that the general legislative counsel of the League of California Cities had written a letter to the Governor expressing concern with the one-time limitation on extensions, preferring instead that extensions be permitted any time by mutual agreement of the public agency and the applicant. (Letter of Sept. 15, 1978, from general legislative counsel, League of Cal. Cities to Governor Edmund G. Brown, Jr., contained in Governor’s chaptered bill file, ch. 1113 (1977-1978 Reg. Sess.).) From the Legislature’s refusal to permit such multiple extensions, the Court of Appeal’s majority in this case, quoting Palmer v. City of Ojai, supra, 178 Cal.App.3d at page 293, inferred an intent to place “ ‘firm time limitations on the deliberations of public agencies concerning land use decisions.’ ” (Italics omitted.) But, as the concurring and dissenting justice pointed out, the addition of the word “once” to the statute “only clarified what otherwise might have been read as allowing unlimited 90-day extensions by mutual consent [and] did not address the doctrine of waiver. . . .”
The Court of Appeal majority also expressed concern that to apply the waiver doctrine here would “open the door to subtly coerced ‘waivers.’ ” It reasoned: “It takes no particular imagination to envision a commission not ready or willing to approve an application, but ‘up against’ the Act’s deadline, politely suggesting that perhaps more time might be the solution but that, because of the Act, such would have to come via a formal request *1052from the applicant complete with a ‘waiver’ of the Act. Most applicants would, we venture, be under severe pressure to acquiesce in such a ‘suggestion.’ ” A waiver, however, is not effective unless it is voluntary. (See, e.g., Engalla v. Permanente Medical Group, Inc. (1997) 15 Cal. 4th 951, 983 [64 Cal.Rptr.2d 843, 938 P.2d 903]; Outboard Marine Corp. v. Superior Court, supra, 52 Cal.App.3d at p. 41.) Therefore, if an agency improperly coerces an applicant into relinquishing the right to have the agency act within the statutory time limits, the applicant cannot be said to have voluntarily given up that right. In that event, there is no valid waiver. As we mentioned earlier, the Act prohibits agencies from demanding “waivers,” that is, extensions of the Act’s time limits as a condition of accepting or processing applications (§ 65940.5), and from disapproving an application in order to comply with the Act’s time limits (§ 65952.2). Nothing in the language of the Act, however, prohibits an applicant from voluntarily relinquishing, for the applicant’s own benefit based on the applicant’s view of his or her own interest, the right to an agency decision within the statutory time limits.
If waiver of the Act’s time limits were not permissible, an applicant whose permit application contained substantial but curable defects would be unable to obtain a postponement of the decision beyond the Act’s time limits to amend the application, because such a postponement would, under subdivision (b) of section 65956, result in the automatic approval of the defective application. In order to cure the defects in the application, the applicant would have to accept a denial of the original application, submit a new application, pay new application fees, and start the entire approval process again, a time-consuming and expensive procedure. Moreover, a “no waiver” rule would unfairly reward those applicants who, anticipating a denial of their land-use permit application, request or agree to a continuance for the purpose of revising and resubmitting their plans, wait until the Act’s time limits have expired, and then assert that the application has been deemed approved by operation of law because the Planning Commission failed to act within the requisite time limit. These consequences are inconsistent with the Legislature’s intent to “streamline” the processing of land-use permit applications.
IV.
Having concluded that the Act does not prohibit an applicant from waiving the time limits within which the public agency must act, we must now determine whether plaintiffs’ conduct did constitute such a waiver, as the trial court found.
Whether there has been a waiver is a question of fact. (See, e.g., Keating v. Superior Court (1982) 31 Cal.3d 584, 605 [183 Cal.Rptr. 360, 645 *1053P.2d 1192]; Sawday v. Vista Irrigation Dist. (1966) 64 Cal.2d 833, 836 [52 Cal.Rptr. 1, 415 P.2d 816].) We review the trial court’s finding of waiver under the deferential “substantial evidence” standard. (See, e.g., Engalla v. Permanente Medical Group, Inc., supra, 15 Cal.4th at p. 983; Doers v. Golden Gate Bridge etc. Dist. (1979) 23 Cal.3d 180, 185 [151 Cal.Rptr. 837, 588 P.2d 1261]; Schiro v. Curci (1990) 220 Cal.App.3d 840, 845 [269 Cal.Rptr. 639].) “Where findings of fact are challenged on a civil appeal, we are bound by the ‘elementary, but often overlooked principle of law, that ... the power of an appellate court begins and ends with a determination as to whether there is any substantial evidence, contradicted or uncontradicted,’ to support the findings below. (Crawford v. Southern Pacific Co. (1935) 3 Cal.2d 427, 429 [45 P.2d 183].) We must therefore view the evidence in the light most favorable to the prevailing party, giving it the benefit of every reasonable inference and resolving all conflicts in its favor in accordance with the standard of review so long adhered to by this court.” (Jessup Farms v. Baldwin (1983) 33 Cal.3d 639, 660 [190 Cal.Rptr. 355, 660 P.2d 813], ellipses in Baldwin.)  Here, there is substantial evidence to support the trial court’s finding of waiver.
To constitute a waiver, there must be an existing right, knowledge of the right, and an actual intention to relinquish the right. (City of Ukiah v. Fones (1966) 64 Cal.2d 104, 107 [48 Cal.Rptr. 865, 410 P.2d 369].) “The waiver may be either express, based on the words of the waiving party, or implied, based on conduct indicating an intent to relinquish the right.” (Waller v. Truck Ins. Exchange, Inc. (1995) 11 Cal.4th 1, 31 [44 Cal.Rptr.2d 370, 900 P.2d 619].)
At the November 9, 1992, public hearing before the Planning Commission, when, following opposition and concerns voiced by plaintiffs’ neighbors as well as by commission members, it became clear that plaintiffs’ proposed second story addition would not be approved, this colloquy occurred:
“[Commission Chair]: It’s not going to pass tonight. . . [s]o it looks like we’re on a continuance.
“[Commission member]: Yeah ... if that’s what the applicant would like.
“[Applicant Bickel]: That’s what the applicant would like. [(Italics added.)]
“[Commission Chair]: Alright.
“[Commission member]: Move for a three month continuance.
*1054“[Commission Chair]: Is there a second?
“[Commission member]: Uh, I’ll second the motion.
“[Commission Chair]: Fine. There’ll be a continuance for three months.”
As the concurring and dissenting justice of the Court of Appeal panel in this case observed, the commission’s statements indicated that “the commission was saying it was prepared to deny the application outright but was offering to accommodate [plaintiffs] once more if that was their preference.” Thus, when in response to the commission’s inquiry whether plaintiffs would want another extension within which to submit revised plans, plaintiff Bickel said he did indeed want a continuance of the hearing, he voluntarily relinquished his right under the Act to have the commission render a decision on the merits at the November 9 hearing. But Bickel’s statement was not a relinquishment of the right to have the commission approve or disapprove the application within the statutory time limit. The determination that the continuance should be for three months, after the time limits of the Act had expired, was made by the chairman of the Planning Commission, without any comment by plaintiffs. Thus, the facts of the November 9, 1992, hearing, standing alone, do not establish that plaintiffs waived the Act’s time limitations. Also pertinent, however, are the events that occurred after the November 9 hearing. Plaintiffs, who concede that they are charged with knowledge of the Act’s time limits, did not submit their revised plans to the Planning Commission for approval until after expiration of the time in which the commission had to indicate either approval or disapproval. When considered together, plaintiffs’ conduct at and after the November 9, 1992, hearing provides substantial evidence to support the trial court’s finding that plaintiffs waived their right under the Act to have the Planning Commission approve or disapprove their permit application within the statutory period.5
Disposition
The judgment of the Court of Appeal is reversed and the matter is remanded with directions to enter judgment affirming the judgment of the trial court.
George, C. J., Mosk, J., and Werdegar, J., concurred.

Section 65950 has been amended six times since its original enactment. Originally, the statute granted public agencies one year from the date on which the land-use permit application was accepted as complete within which to approve or disapprove the application. (Stats. 1977, ch. 1200, § 1, pp. 3995-3996.)
Section 65950 now gives a public agency 180 days from the certification of an environmental impact report, 60 days from the adoption of a negative declaration, and 60 days from a determination that the development project is exempt from the requirements of the California Environmental Quality Act (Pub. Resources Code, §21000 et seq.) within which to approve or disapprove a permit application. Subdivision (b) allows an applicant and a public agency to mutually agree to an extension of these time limits.
In 1992, the period relevant here, section 65950 gave public agencies one year from the date the application was accepted as complete to approve or disapprove an application if an environmental impact was prepared, and six months if a negative declaration was adopted or the project was exempt from the California Environmental Quality Act “unless the project proponent requests an extension of the time limit.” (Stats. 1989, ch. 847, § 1, p. 2786.)


Under section 65956, an applicant can compel an agency to give public notice of a development project or to hold a public hearing, or both, and the statute provides a means for the applicant to give public notice. (§ 65956, subds. (a), (b).) Because in this case the city gave public notice and held public hearings, these statutory provisions are not in issue here.


Although the complaint alleges facts relating to application No. 44-91 and application No. 52-92, plaintiffs sought relief only with respect to application No. 52-92.


Civil Code section 3513 provides: “Anyone may waive the advantage of a law intended solely for his benefit. But a law established for a public reason cannot be contravened by a private agreement.” (Italics added.) Contrary to the view of the Court of Appeal majority, the use of the word “solely” in this statute does not compel the conclusion that waiver is precluded if there is any incidental benefit to the public from a statutory right. Section 3513, one of the maxims of jurisprudence in our Civil Code, is an aid to the application of statutory *1049law, not an inflexible legal principle. (Civ. Code, § 3509; Irwin v. City of Manhattan Beach (1966) 65 Cal.2d 13, 21 [51 Cal.Rptr. 881, 415 P.2d 769].) Because it is difficult to conceive of a statutory right enacted solely for the benefit of private individuals that does not also have an incidental public benefit, a literal reading of Civil Code section 3513 would eliminate the established rule that rights conferred by statute may be waived unless specific statutory provisions prohibit waiver. For this reason, a literal construction of section 3513 would be unreasonable. (See Civ. Code, § 3542 [interpretations must be reasonable].)


This conclusion makes it unnecessary to address the issue of whether the doctrine of equitable estoppel applies to the Act and, if so, whether it bars plaintiffs from invoking the time limits of the Act here.